                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

 SUVERINO FRITH, SAVANNAH KINZER,
 CEDRICK JUAREZ, FAITH WALSH,
 MACKENZIE SHANAHAN, COREY
 SAMUEL, JENNIFER OSAYANDE,
 BRITNEY IFEBOHR, KANAYA RYLAND,                     CIVIL ACTION NO. 1:20-cv-11358-ADB
 KIRBY BURT, LEAVER MICHEL, ABDULAI
 BARRY, LINDSAY VUONG, SAMANTHA                        ORAL ARGUMENT REQUESTED
 BERIMBAU, SUEPRIYA ADHI, ALICE
 TISME, CAMILLE TUCKER-TOLBERT,
 CHARLES THOMPSON, ANA BELÉN DEL
 RIO-RAMIREZ, LYLAH STYLES, KAYLA
 GREENE, SHARIE ROBINSON, KELLY
 RIGLER, JUSTINE O’NEILL, SARITA
 WILSON, and YURIN LONDON, individually
 and on behalf of all others similarly situated,

         Plaintiffs,

  v.

  WHOLE FOODS MARKET, INC. and
  AMAZON.COM, INC.,

                               Defendants.

                     DEFENDANT AMAZON.COM, INC.’S
            MOTION TO DISMISS PLAINTIFFS’ AMENDED COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 12(b)(6) and Local Rule 7.1, Defendant

Amazon.com, Inc. (“Amazon”), by and through its undersigned counsel, hereby moves to dismiss

in its entirety the Amended Complaint of Plaintiffs Suverino Frith, Savannah Kinzer, Cedrick

Juarez, Faith Walsh, Mackenzie Shanahan, Corey Samuel, Jennifer Osayande, Britney Ifebohr,

Kanaya Ryland, Kirby Burt, Leaver Michel, Abdulai Barry, Lindsay Vuong, Samantha Berimbau,

Suepriya Adhi, Alice Tisme, Camille Tucker-Tolbert, Charles Thompson, Ana Belén Del Rio-

Ramirez, Cassidy Visco, Lylah Styles, Kayla Greene, Sharie Robinson, Kelly Rigler, Justine

O’Neill, Sarita Wilson, Yurin London, and Haley Evans (collectively, “Plaintiffs”). Specifically,
Plaintiffs failed to exhaust their administrative remedies before the U.S. Equal Opportunity

Commission and, therefore, they cannot pursuit their claims under Title VII of the Civil Rights

Act of 1964 (“Title VII”) before this Court. Further, the Amended Complaint fails to state a viable

claim for race discrimination (Count I) or retaliation (Count II) under Title VII.

       Accordingly, for the foregoing reasons and those set forth in the accompanying

Memorandum of Law, Amazon respectfully requests that the Court enter an Order dismissing the

Complaint in its entirety with prejudice pursuant to Federal Rule of Civil Procedure 12(b)(6).



                             REQUEST FOR ORAL ARGUMENT

       Amazon believes that oral argument will assist the Court and it wishes to be heard.

Pursuant to Local Rule 7.1(d), Amazon therefore respectfully requests oral argument on this

Motion.




                                                 2
Dated: September 9, 2020   AMAZON.COM, INC.
                           By counsel,

                           /s/ Julie V. Silva Palmer
                           Julie V. Silva Palmer BBO# 676788
                           julie.palmer@morganlewis.com
                           Sarah J. Butson, BBO# 703265
                           sarah.butson@morganlewis.com
                           MORGAN, LEWIS & BOCKIUS LLP
                           One Federal Street
                           Boston, Massachusetts 02119
                           Telephone: (617) 341-7277
                           Facsimile: (617) 341-7701

                           Anne Marie Estevez (pro hac vice)
                           annemarie.estevez@morganlewis.com
                           MORGAN, LEWIS & BOCKIUS LLP
                           200 South Biscayne Boulevard, Suite 5300
                           Miami, Florida 33131
                           Telephone: (305) 415-3000
                           Facsimile: (305) 415-3001

                           Michael L. Banks (pro hac vice)
                           Julia S. Sturniolo (pro hac vice)
                           michael.banks@morganlewis.com
                           julia.sturniolo@morganlewis.com
                           MORGAN, LEWIS & BOCKIUS LLP
                           1701 Market Street
                           Philadelphia, Pennsylvania 19103
                           Telephone: (215) 963-5000
                           Facsimile: (215) 963-5001

                           Terry D. Johnson (pro hac vice)
                           terry.johnson@morganlewis.com
                           MORGAN, LEWIS & BOCKIUS LLP
                           502 Carnegie Center
                           Princeton, New Jersey
                           Telephone: (609) 919-6600
                           Facsimile: (609) 919-6701

                           Attorneys for Defendant Amazon.com, Inc.




                                         3
                            LOCAL RULE 7.1 CERTIFICATION

       Counsel for Amazon hereby certifies that they conferred with counsel for Plaintiffs and

have attempted in good faith to resolve or narrow the issues raised in this Motion.

                                                             /s/ Julie V. Silva Palmer
                                                             Julie V. Silva Palmer




                                CERTIFICATE OF SERVICE

       I, Julie Silva Palmer, hereby certify that on the September 9, 2020, the foregoing

document was served via the Court’s ECF filing system upon all counsel of record.



                                                             /s/ Julie V. Silva Palmer
                                                             Julie V. Silva Palmer




                                                4
